DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14-16 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 14-16 all depend from claim 15. This does not make sense, and it seems apparent that claim 13 was the intended parent claim. That is how these claims will be examined for this action. Correction or clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8, 10-11, 13, and 15-16, are rejected under 35 U.S.C. 103 as being unpatentable over Buelthoff et al. (2013/0108992) in view of Quinn et al. (US 8,241,038). 

Regarding claims 1, 10, 13, and 16, Buelthoff discloses a simulation system comprising a robotic arm that supports a cabin assembly. See fig. 1 and paragraph 0037.  Buelthoff discloses seven degrees of freedom. See paragraph 0033 and 0046-0047. This definition of seven degrees of freedom is entirely consistent with applicant’s definition from the specification in paragraph 0033. It is the standard six degrees (three rotational and three translational about x-y-z plus a linear rail). Whether or not this is seven DOF as claimed, or just six, as the rail is just a translational component, is not important here, as applicant’s claimed configuration is disclosed regardless. 

Buelthoff discloses a display for the simulation in paragraph 0038, but does not disclose a wraparound screen for simulating the environment in the cockpit. However, such screen systems are established, as is taught by Quinn in col. 3: 30-31 and 3: 52-53. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Buelthoff system, to provide a realistic environment simulation. 

Buelthoff discloses wherein the pilot is provided with a simulated cockpit and a display in paragraph 0021, but does not elaborate on pilot control. However, using pilot controls, such as throttle, stick, etc, with flight simulations is well-established, as is disclosed by Quinn in col. 4: 38-45. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Buelthoff system, in order to provide a realistic simulation control.  

Regarding claim 2, Buelthoff discloses wherein the arm is supported on a linear rail in paragraphs 0046-0047. 

Regarding claim 3, Quinn discloses plural projectors in col. 4: 7-10. The use of such a display system would be obvious as described above with regard to claim 1. 

Regarding claim 4, Quinn discloses wherein the system can include 180 horizontally and 40 degrees vertically. See col. 3: 30-31 and 3: 52-53. The use of such a display system would be obvious as described above with regard to claim 1.

Regarding claims 6, 11, and 15, Quinn discloses wherein the system comprises plural video outputs which are merged seamlessly together without distortion on different portions of the display. See col. 2: 43-45 and col. 4: 7-18. The use of such a display system would be obvious as described above with regard to claim 1. 

Regarding claim 8, it would have been a broad design choice to chose the fidelity of the simulator. One of ordinary skill in the art would have found it obvious to comply with FAA regulations if that was their purpose. Applicant has claimed this at such a broad level and provided no details as to what this entails or how the FAA regulations are met, or even what exactly they are. One of ordinary skill in the art at the time of applicant’s filing would have found it obvious to meet the FAA requirements to reap whatever benefits come therewith.  

Claims 5, 7, and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Buelthoff et al. (2013/0108992) in view of Quinn et al. (US 8,241,038) and Schipani et al. (US 2005/0044810). 

Regarding claims 5, 7, and 12, Buelthoff discloses a screen support structure in paragraph 0021, but does not disclose a composite tubular support structure. However, this manner of support structure is established, as is disclosed by Schipani in paragraph 0047. It would have been obvious to one of ordinary skill in the art at the time oapplicant’s filing, to consider such a support structure with the Buelthoff system, to provide adequate support for the screen. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Buelthoff et al. (2013/0108992) in view of Quinn et al. (US 8,241,038) and also Pollak (US 6,106,298). 

Regarding claim 9, Buelthoff does not disclose wherein the cockpit can be interchanged on the arm. However, the concept of modular components with simulation systems is established, as is disclosed by Pollak in col. 2: 1-5. It would have been obvious to one of ordinary skill in the art at the time applicant filed for the invention, to consider such a scheme with the Buelthoff system, in order to simulate various vehicle configurations and scenarios.  

Allowable Subject Matter
Claim 14 is objected to as depending from a rejected base claim, but would be allowable if rewritten to include the base claim and any intervening claims. The prior art does not teach or suggest the claimed subject matter, including a second robotic arm which moves the display as claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715